                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

LESHAUN BENJAMIN,

                   Plaintiff,
      v.                                          Case No. 18-cv-570-pp

ALICIA SANCHEZ, et al.,

                  Defendants.
______________________________________________________________________________

 ORDER REQUIRING THE PLAINTIFF TO FILE AN AMENDED COMPLAINT
            BY THE END OF THE DAY ON DECEMBER 28, 2018
______________________________________________________________________________

      On September 12, 2018, the court declined to screen the plaintiff’s

complaint and supplemental pleadings because 1) it was unclear whether the

plaintiff meant to have some documents take the place of others, 2) the

pleadings did not comply with Federal Rule of Civil Procedure 15(d), and 3) the

pleadings violated Fed. R. Civ. P. 18(a) and 20(a)(2). Dkt. No. 11 at 4-7. The

court authorized the plaintiff to file a single, amended complaint by October 19,

2018, remedying the problems the court had identified. Id. at 10-11. The court

mailed that order to the plaintiff at the Milwaukee County Jail, which was the

address that he had provided the court.

      On September 28, 2018, the order was returned to the court by the post

office as undeliverable. Dkt. No. 12. A week later, on October 4, 2018, the court

received a change of address notice from the plaintiff. Dkt. No. 13. There is a

notice on the court’s docket dated the next day—October 5, 2018—that the
                                        1
clerk’s office sent a copy of the September 12, 2018 order to the plaintiff, but it

appears that the court may have accidentally sent that order to him at the jail,

rather than at the new address he provided. And on November 7, 2018, the

court received a letter from the plaintiff, asking for every piece of information

regarding his case, including his original complaint and a copy of the court’s

self-help guide. Dkt. No. 14.

      The court will give the plaintiff additional time to amend his complaint.

The court is enclosing with this order a copy of its September 12, 2018

decision, a blank complaint form and instructions and a copy of the self-help

guide. If the plaintiff wants to proceed with this case, he should write the word

“AMENDED” in front of the word “COMPLAINT” at the top of the first page of

the blank complaint form, then put the case number for this case—18-cv-570-

pp—in the line next to the words “Case Number.” He must list all the

defendants he wants to sue in the caption of the complaint. He must use the

spaces on pages two and three to state the key facts. He must explain in those

spaces what each defendant did, when they did it, where they did it and why

he believes that what they did violated his constitutional rights. If the plaintiff

does not have enough room on those two pages to provide this information, he

may include no more than five additional, double-spaced sheets of paper

(putting page numbers on each additional page).

      The amended complaint will take the place of the prior complaint and

must be complete in itself. The plaintiff cannot simply say, “Look at my first

                                         2
complaint for further information.” See Duda v. Bd. of Educ. of Franklin Park

Pub. Sch. Dist. No. 84, 133 F.3d 1054, 1056-57 (7th Cir. 1998). He should

state the facts in simple language, without using legal words or citing cases.

      If the plaintiff files the amended complaint by the deadline, and it

complies with this order and the court’s September 12, 2018 order, the court

will screen that amended complaint under 28 U.S.C. §1915A.

      The court ORDERS that, if the plaintiff wants to proceed with this case,

he must file an amended complaint that complies with the instructions in this

decision in time for the court to receive it by the end of the day on Friday,

December 28, 2018. If the plaintiff does not want to proceed with this case, he

does not have to do anything else, or file anything. If the court does not receive

an amended complaint from the plaintiff by the end of the day on Friday,

December 28, 2018, the court will conclude that the plaintiff no longer wants

to pursue this case and will dismiss it without prejudice based on the plaintiff’s

failure to diligently prosecute it. See Civ. L.R. 41(c).

      The court ORDERS the plaintiff to mail all correspondence and legal

material to:

                    Office of the Clerk
                    United States District Court
                    Eastern District of Wisconsin
                    362 United States Courthouse
                    517 E. Wisconsin Avenue
                    Milwaukee, Wisconsin 53202




                                          3
PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS.

It will only delay the processing of the case.

      The court advises the plaintiff that, if he fails to file documents or take

other required actions by the deadlines the court sets, the court may dismiss

the case based on his failure to diligently pursue it. The plaintiff must notify

the clerk of court of any change of address. Failure to do so could result in

orders or other information not being timely delivered, thus affecting the legal

rights of the parties.

      Dated at Milwaukee, Wisconsin, this 29th day of November, 2018.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                         4
